Welcome
It is my pleasure to welcome a delegation of political representatives and other visitors from the Canadian Parliament and from the Canadian Mission to the European Union, who are seated in the official gallery. The members of the delegation are in Brussels to meet their counterparts in the European Parliament, on the occasion of the 32nd interparliamentary meeting between the European Parliament and Canada.
On Monday and Tuesday of this week, they had a chance to talk with many of our Members and, yesterday, they visited the city of Ypres for the Armistice Day commemoration. I wish the delegation a continued enjoyable stay in the European Union.